Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the Specification, filed on 08/06/2021 have been considered.
The amendments to Objection, 112 2nd paragraph, and 102 Rejections have overcome.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with VLADIMIR RASKIN, PhD, Reg. No. 62,771 on 09/23/2021 to amend claims 28, 36, 40, and 49 as follows:.
28. (Twice Amended) The circuit package of claim 26, wherein the leadframe includes at least one of: copper, aluminum, tin, nickel, gold, silver, iron, and steel.
36. (Currently Amended) The circuit package of claim 26, further comprising: a passive component attached to the package substrate, wherein the leadframe is on the passive component, and the passive component is enclosed between the first connector, the second connector, and the leadframe.
40. (Twice Amended) The electronic system of claim 39, wherein the leadframe includes at least one of: copper, aluminum, tin, nickel, gold, silver, iron, and steel.
49. (Twice Amended) The method of claim 46, wherein the leadframe includes at least one of: copper, aluminum, tin, nickel, gold, silver, iron, and steel.
Allowable Subject Matter
Claims 26-33, 36-43, 46 and 48-50 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0002-0004 and the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASMINE J CLARK/Primary Examiner, Art Unit 2816